Ms. Didi H. Sallings, Executive Director Arkansas Public Defender Commission 101 East Capitol, Suite 201 Little Rock, Arkansas 72201
Dear Ms. Sallings:
I am writing in response to your request for an opinion on the following two questions:
  1. May a full-time public defender who has been elected to the State Legislature continue to serve as a full-time public defender?
  2. May a part-time public defender who has been elected to the State Legislature continue to serve as a part-time public defender?
RESPONSE
I have enclosed for your review copies of Ops. Att'y. Gen. 2001-127 and 97-364, which address the questions you pose. Please do not hesitate to contact us if you need anything further.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh
Enclosures